
	
		I
		112th CONGRESS
		1st Session
		H. R. 747
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2011
			Mr. Schiff introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  Build America Bonds program.
	
	
		1.Short titleThis Act may be cited as the
			 Build America Bonds Extension Act of
			 2011.
		2.Extension of
			 Build America Bonds
			(a)In
			 generalSubparagraph (B) of
			 section 54AA(d)(1) of the Internal Revenue Code of 1986 is amended by inserting
			 or during the period beginning on the date of the enactment of the
			 Build America Bonds Extension Act of
			 2011 and ending on December 31, 2012, after
			 January 1, 2011,.
			(b)Extension of
			 payments to issuers
				(1)In
			 generalSection 6431 of such
			 Code is amended—
					(A)by inserting or during the period
			 beginning on the date of the enactment of the Build America Bonds Extension Act of 2011
			 and ending on December 31, 2012, after January 1, 2011,
			 in subsection (a), and
					(B)by striking
			 before January 1, 2011 in subsection (f)(1)(B) and inserting
			 during a particular period.
					(2)Conforming
			 amendmentsSubsection (g) of section 54AA of such Code is
			 amended—
					(A)by inserting or during the period
			 beginning on the date of the enactment of the Build America Bonds Extension Act of 2011
			 and ending on December 31, 2012, after January 1, 2011,,
			 and
					(B)by striking
			 qualified bonds issued
			 before 2011 in the heading and inserting
			 certain qualified
			 bonds.
					(c)Reduction in
			 percentage of payments to issuersSubsection (b) of section 6431
			 of such Code is amended by striking 35 percent and inserting
			 28 percent.
			(d)Application to
			 qualified section 501(c)(3) bondsSubsection (d) of section 54AA of such Code
			 is amended—
				(1)by striking
			 other than a private activity bond in paragraph (1) and
			 inserting other than a specified private activity bond,
				(2)by redesignating
			 paragraph (2) as paragraph (3), and
				(3)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)Specified
				private activity bondFor
				purposes of paragraph (1), the term specified private activity
				bond means any private activity bond other than a qualified section
				501(c)(3) bond (as defined in section
				145).
						.
				(e)Current
			 refundings permittedSubsection (g) of section 54AA of such Code
			 is amended by adding at the end the following new paragraph:
				
					(3)Treatment of
				current refunding bonds
						(A)In
				generalFor purposes of this subsection, the term
				qualified bond includes any bond (or series of bonds) issued to
				refund a qualified bond if—
							(i)the average maturity date of the issue of
				which the refunding bond is a part is not later than the average maturity date
				of the bonds to be refunded by such issue,
							(ii)the amount of the
				refunding bond does not exceed the outstanding amount of the refunded bond,
				and
							(iii)the refunded
				bond is redeemed not later than 90 days after the date of the issuance of the
				refunding bond.
							(B)Applicable
				percentageIn the case of a refunding bond referred to in
				subparagraph (A), the applicable percentage with respect to such bond under
				section 6431(b) shall be the lowest percentage specified in paragraph (2) of
				such section.
						(C)Determination of
				average maturityFor purposes of subparagraph (A)(i), average
				maturity shall be determined in accordance with section
				147(b)(2)(A).
						.
			(f)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to obligations issued on or after
			 the date of the enactment of this Act.
				(2)RefundingsThe
			 amendment made by subsection (e) shall apply to refunding bonds (within the
			 meaning of section 54AA(g)(3) of the Internal Revenue Code of 1986, as added by
			 this section) issued on or after the date of the enactment of this Act.
				
